Citation Nr: 1516689	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been received to reopen the claim of whether the character of the appellant's service is a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The appellant served on active duty from May 1974 to January 1977.  The appellant was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a March 2015 video conference hearing.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was administratively discharged in January 1977 "under other than honorable conditions" for a pattern of misconduct for the good of the Service.  

2.  An unappealed administrative decision in April 1977 found the appellant's character of service to be a bar to VA benefits.  

3.  The evidence received since the April 1977 administrative decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim whether the appellant's character of discharge is a bar to VA benefits, and raises a reasonable possibility of substantiating the claim.  

4.  The appellant's offenses in service include insubordination toward a commanding officer in September 1985; special court martial in April 1976; failure to be at his appointed place of duty, and failure to obey a military policeman's instructions in June 1976; breaking restriction to the limits of the battalion area in July 1976; willfully disobeying a commanding officer, breaking restriction to the battalion area, leaving appointed place of duty without authority, and failure to be at his appointed place of duty in August 1976; and failure to be at his place of duty in October 1976.  

5.  The appellant's actions during service constitute willful and persistent misconduct.  


CONCLUSIONS OF LAW

1.  The April 1977 administrative decision that found the appellant's character of service is a bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of whether the appellant's character of service is a bar to VA benefits is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The appellant's character of service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board reopens the appellant's claim of whether his character of discharge is a bar to VA benefits.  As to the merits of the reopened claim, the VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of a March 2012 letter.  The March 2012 letter was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The March 2012 letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In addition, the letter notified the appellant that his character of discharge was considered under dishonorable conditions for VA compensation benefits purposes, and provided a copy of 38 C.F.R. § 3.12 regarding character of discharge bars to VA benefits.  In a June 2013 letter, the appellant was notified that his military service was not considered honorable, and thus he was not eligible for any VA benefits for his military service.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the appellant's claim.  The Board finds that the appellant was able to meaningfully participate in the adjudication of his claim, providing lay statements to explain his various infractions in service in an effort to support his claim that his military service should not be a bar to VA benefits.  Id.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the appellant in the development of his claim.  As the claim on appeal concerns whether the character of the appellant's service is a bar to VA benefits, he has been requested to provide reasons for why his active service should be considered honorable.  See June 2013 notice letter.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The appellant's service treatment and personnel records, as well as his lay statements, have been obtained.  The RO also provided the appellant with appropriate forms to request that the Service Department Discharge Review Board change the character of his discharge and to apply for a correction of his military records through the Service Department Board for Correction of Military Records, provided in conjunction with the above-noted June 2013 notice letter.  

Finally, neither the appellant nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an April 1977 administrative decision determined that the appellant's character of service is a bar to VA benefits.  This was based essentially on findings that his discharge under other than honorable conditions was issued because of willful and persistent misconduct.  The appellant did not appeal this decision, and no additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the April 1977 administrative decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  This claim was received in November 2011.  

Since the April 1977 administrative decision, the appellant submitted additional evidence, including various statements and hearing testimony, that he began drinking and was disciplined for his various infractions following infidelity by his former spouse.  This evidence is new, in that it was not previously of record at the time of the April 1977 administrative decision.  Further, the newly submitted evidence is not cumulative or redundant of evidence already of record.  In addition, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Given the standard set forth in Shade, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of whether the appellant's character of discharge is a bar to VA benefits.  

C. Character of Discharge Analysis

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d).  

The statutory bars under 38 U.S.C.A. § 5303(a), 38 C.F.R. § 3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) By reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant the prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered.  38 C.F.R. § 3.12(c).  

The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) Acceptance of an undesirable discharge to escape trial by general court-martial. (2) Mutiny or spying. (3) An offense involving moral turpitude.  This includes, generally, conviction of a felony.  (4) Willful and persistent misconduct.  (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one who, due to a disease (1) 'exhibits ... a more or less prolonged deviation from his normal method of behavior'; (2) 'interferes with the peace of society'; or (3) 'has so departed ... from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Struck v. Brown, 9 Vet. App. 145, 152 (1996) (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  The available evidence shows that the appellant was not insane at the time of committing the offenses in this case.  

Willful misconduct means an act involving wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n). 

Review of the appellant's service records show that he served from May 1974 to January 1977.  The infractions for which he was found guilty in service include insubordination toward a commanding officer in September 1985; special court martial in April 1976; failure to be at his appointed place of duty, and failure to obey a military policeman's instructions in June 1976; breaking restriction to the limits of the battalion area in July 1976; willfully disobeying a commanding officer, breaking restriction to the limits of the battalion area, leaving appointed place of duty without authority, and failure to be at his appointed place of duty in August 1976; and failure to be at his appointed place of duty in October 1976.  The Veteran was AWOL for a total of 53 days.  

On December 6, 1976, the appellant's request for separation from service for the good of the Service was approved.  He was discharged under other than honorable conditions.  

As discussed above, pursuant to VA regulations, a discharge is considered to have been issued under dishonorable conditions if a person commits willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  This applies here, as the RO previously found in its April 1977 determination, based on the numerous violations of which the appellant was found guilty in service.  

The appellant contends that he began drinking and was disciplined for his various infractions following infidelity by his former spouse.  The Board finds the appellant credible in his testimony.  Notably, his service treatment records include a letter wherein he stated that his wife divorced him after one year in the military, and that he wants out of the Army because of family problems.  However, on longitudinal review of the record, the Board finds that the appellant's actions in service constituted willful and persistent misconduct.  The quality and length of his service cannot be considered to have been honest, faithful, or meritorious, as to compensate for his numerous offenses.  In this regard, the Board notes that the appellant was cited for various offenses beginning in September 1975, as opposed to one particular instance of infractions in service.  Moreover, insubordination and disobeying an officer, failure to be at an appointed place of duty, and departure without authority from an appointed place of duty, are the types of offenses that would interfere with and preclude the performance of an appellant's military duties, and thus do not constitute minor offenses under 38 C.F.R. § 3.12(d)(4).  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994) (willful and persistent misconduct is supported by the record findings of four violations, all of which occurred in a relatively short period of time, and that the offenses were of the type that prevented the proper performance of military duties).  On this basis, the Board finds that the appellant's misconduct in service was persistent.  

In addition, the Board finds that the appellant's misconduct was willful.  The Board has considered the claimant's contentions that infidelity by his former spouse caused his substance abuse and various infractions during service, and finds that they lack merit.  A determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct.  Zang, 8 Vet. App. at 254.  Because there is no competent medical evidence of record indicating that the appellant suffered from insanity due to a disease, or that he did not know or understand the nature or consequences of his actions or that what he was doing was wrong, or evidence that could otherwise support a finding of insanity, the Board finds that the appellant was not insane, and that his actions were willful.  Id.  

While sympathetic to the appellant's claim, for the reasons provided above, the Board finds that the appellant's discharge under other than honorable conditions is a bar to receipt of VA benefits concerning his service from May 1974 to January 1977.  


ORDER

New and material evidence having been received, and to that extent only, the claim of whether the character of the appellant's service is a bar to Department of Veterans Affairs benefits is reopened.  

The appeal to establish that the character of the appellant's service is not a bar to VA benefits is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


